Title: Notes concerning the Right of Removal from Office, [1780]
From: Jefferson, Thomas
To: 



[1780]

     
      Whether the Executive may remove officers of the line or staff.
      There may be a difference as to the Chaplains and such
       others as are not appointed by the Executive. But qu?
      Again as to officers of the line, it is highly probable that no such would ever be removed but on regular trial by a court martial: unless indeed the occasion was very great, as in the case of Genl. Lee where the sentence given by the court martial was against the universal sense of mankind.
      The question principally affects the Staff, whose rapacity, inattention and means of evasion require energetic superintendance.
      The power of appointing and removing executive officers inherent in Executive.
      Executive inadequate to every thing. Appoint deputies—qui agit per alterum &c. Ministerial office may be executed by deputy but not judicial. He who appoints may remove.
      Difference between an office and estate.
      
       
        An indefinite conveyance of an estate is for life—not to be accounted  for ex vi termini, but historically from known progress of feuds. In their early state was not so.
        An indefinite appointment to office is during pleasure. Escheat—clerks of parliament—clerks of council &c. Otherwise if I employ a steward indefinitely he would have freehold.
        Ld. Coke’s opinion as to privy counsellor condemned by practice and general opinion.
       
      
      Law has so considered it. And where the officers of government should have freehold has declared they shall hold during good behavior. Judges—Register Clerks—Attorney General. Where not removable by Executive, reserved expressly to legislature or others. Aud. B. W. & T. [Boards of War and Trade] Treasurer.
      All the principles of law which may be retailed on this subject restrained to civil government.
      
       
        The freest governments in the world, have their army under absolute government.
        Republican form and principles not to be introduced into government of an army.
        Congress exercise powers of dismission-Genl. Lee.
        Consequences. Cannot dismiss nor suspend the most pettifogging and rascally officer. Forage masters—waggon masters—gardeners—purveyors—nurses—expresses—waggoners—smiths—carpenters—mercantile agents—ambassadors—Directors general—surgeons—surgeons mates—chaplains—Commissaries—Quartermasters—
        Indolence, rapacity and means of evasion of Staff may account for the ordinary exercise of the powers of dismission on them, while those of the line, over whom the powers have been equal, have been submitting to the regular but more dilatory forms of trial by a military court.
       
      
     
